         Case 2:98-cv-00056-APG-VCF Document 270 Filed 05/08/20 Page 1 of 1



 1                           UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CARY WALLACE WILLIAMS,                               Case No.: 2:98-cv-00056-APG-VCF

 4                              Petitioner,                           ORDER
           v.
 5                                                                 (ECF No. 269)
     TIMOTHY FILSON, et al.,
 6
                                Respondents.
 7

 8        The respondents’ motion to enlarge time to file their responses (ECF No. 269) is

 9 GRANTED. The respondents’ responses are due by June 8, 2020.

10        Dated: May 8, 2020.

11

12

13                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
